Exhibit 10.34

 

Addendum

To

Employment Agreement

 

This Addendum is effective October 4, 2004 (“Addendum”) and modifies the
Employment Agreement (“Agreement”) entered into effective June 2, 2005 between
Lawson Software, Inc., a Delaware corporation (“Company”) and Harry Debes
(“Employee”), pursuant to Section 7.7 of the Agreement.  Capitalized terms not
otherwise defined in this Addendum have the same respective meaning as defined
in the Agreement.  The sections of the Agreement that are not expressly modified
by this Addendum shall remain in effect pursuant to their terms.

 

Section 3.7 of the Agreement is replaced in its entirety with the following new
Section 3.7:

 

3.7           Relocation Expenses.  Company shall reimburse Employee for
reasonable and customary relocation expenses, including, but not limited to,
temporary housing in the St. Paul/Minneapolis area until sixty days following
the closing of the Lawson/Intentia Transaction.  The Company shall pay
associated closing costs upon the purchase by Employee of a residence in St.
Paul/Minneapolis.  If the Employee sells his residence in Denver on or before
December 31, 2006, the Company shall pay real estate commissions and closing
costs associated with Employee’s sale of existing residence.  The Company shall
pay the costs of packing, loading, transporting, storing (as required) and
unloading of Employee’s existing personal property from present residence to new
residence.  If Employee has purchased a new residence in the St.
Paul/Minneapolis area (the “St. Paul/Minneapolis Residence”) but has not sold
his Denver residence and the Company terminates Employee’s employment on or
before December 31, 2006, then the following shall apply:  (i) Employee shall
use reasonable efforts to promptly sell Employee’s St. Paul/Minneapolis
Residence and (ii) if the net sales proceeds (less selling and closing costs) of
the St. Paul/Minneapolis Residence are less than Employee’s purchase price paid
for that residence (a “Loss”), the Company shall promptly reimburse Employee for
the amount of that Loss.  The Company’s obligation under this Section shall not
exceed $150,000.00.  Such reimbursements shall be made by Company on a timely
basis upon submission by Employee of receipts evidencing such expenses.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum as of the
date first above written.

 

 

Lawson Software, Inc.

 

 

 

 

 

By

   /s/ H. Richard Lawson

 

 

 

   H. Richard Lawson,

 

 

   Chairman

 

 

 

 

 

 

 

 

   /s/ Harry Debes

 

 

 

Harry Debes

 

 

 

1

--------------------------------------------------------------------------------